Name: 97/37/EC: Commission Decision of 18 December 1996 granting derogations pursuant to Article 21 (3) (ii) (b) of Council Regulation (EEC) No 3763/91 (Poseidom) and Article 1 (2) of Commission Decision 94/173/EC (selection criteria) in respect of single programming documents for the French overseas departments (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  European Union law;  overseas countries and territories;  marketing;  agricultural policy;  agri-foodstuffs
 Date Published: 1997-01-17

 Avis juridique important|31997D003797/37/EC: Commission Decision of 18 December 1996 granting derogations pursuant to Article 21 (3) (ii) (b) of Council Regulation (EEC) No 3763/91 (Poseidom) and Article 1 (2) of Commission Decision 94/173/EC (selection criteria) in respect of single programming documents for the French overseas departments (Only the French text is authentic) Official Journal L 014 , 17/01/1997 P. 0059 - 0060COMMISSION DECISION of 18 December 1996 granting derogations pursuant to Article 21 (3) (ii) (b) of Council Regulation (EEC) No 3763/91 (Poseidom) and Article 1 (2) of Commission Decision 94/173/EC (selection criteria) in respect of single programming documents for the French overseas departments (Only the French text is authentic) (97/37/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), as last amended by Regulation (EC) No 2598/95 (2), and in particular Article 21 (3) (ii) (b) thereof,Having regard to Council Regulation (EEC) No 866/90 of 29 March 1990 on improving the processing and marketing conditions for agricultural products (3), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 8 thereof,Whereas Article 1 (2) of Commission Decision 94/173/EC (4) provides that the selection criteria to be adopted for investments for improving the processing and marketing conditions for agricultural and forestry products may be the subject of ad hoc derogations to be decided in the framework of the implementation of specific measures approved by the Council for the remotest regions;Whereas, by Decisions 94/631/EC, 94/632/EC, 94/633/EC and 94/634/EC (5), the Commission approved the single programming documents for Community structural measures in Guadeloupe, French Guiana, Martinique and RÃ ©union respectively, with regard to Objective 1 in France;Whereas those single programming documents provide for a measure for the implementation of joint action in respect of Objective 5 (a) to improve the processing and marketing conditions for agricultural products under Regulation (EEC) No 866/90;Whereas on 14 April 1995 and 6 September 1996, the French authorities submitted an application to the Commission for a derogation from the second indent of Article 13 of Regulation (EEC) No 866/90 and an application for derogations from the Annex to Decision 94/173/EC relating, in the latter case, to cereals for investment in storage and animal feed, in the case of oilseeds and protein plants, for investments in animal feed and, in the case of eggs and poultry, for investments in the market preparation of eggs and the slaughter of chickens;Whereas the ad hoc derogations from the second indent of Article 13 of Regulation (EEC) No 866/90 and from the selection criteria adopted by abovementioned Decision 94/173/EC, as requested by the French authorities, are warranted having regard to the specific requirements of the overseas departments and the recognized need, under measures pursuant to Regulation (EEC) No 3763/91, to develop the agricultural product processing and marketing industry;Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development,HAS ADOPTED THIS DECISION:Article 1 The applications for derogations from Regulation (EEC) No 866/90 and from the selection criteria laid down in Decision 94/173/EC which have been submitted under the single programming documents for the implementation of Community structural measures in Guadeloupe, French Guiana, Martinique and RÃ ©union, as listed in the Annex hereto, are hereby accepted.Article 2 This Decision is addressed to the French Republic.Done at Brussels, 18 December 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 356, 24. 12. 1991, p. 1.(2) OJ No L 267, 9. 11. 1995, p. 1.(3) OJ No L 91, 6. 4. 1990, p. 1.(4) OJ No L 79, 23. 3. 1994, p. 29.(5) OJ No L 250, 26. 9. 1994, pp. 28, 32, 36 and 40.ANNEX 1. Regulation (EEC) No 866/90 - The second indent of Article 13 of Regulation (EEC) No 866/90 does not apply provided the processed and/or marketed products resulting from the investments financed are intended exclusively for the market in the French overseas departments,- this derogation is applicable to all French overseas departments.2. Decision 94/173/EC (selection criteria) 2.1 Cereals and oilseeds/Protein crops- The investments relating to silos are eligible,- the maximum capacity of 20 000 tonnes for animal feed facilities does not apply,- this derogation is applicable to RÃ ©union and Martinique.2.2 Meat (poultry meat)- The obligation to reduce poultry slaughter capacity does not apply,- this derogation applies to Martinique and French Guiana.2.3 Eggs- The prohibition on an increase in egg packaging capacity does not apply,- this derogation applies to Martinique and French Guiana.